Citation Nr: 0504875	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  98-19 356A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for ganglion of the 
left wrist.

2.  Entitlement to service connection for tendonitis of the 
elbows.

3.  Entitlement to service connection for tendonitis of the 
calves

4.  Entitlement to service connection for bilateral Achilles 
tendonitis.

5.  Entitlement to service connection for residuals of 
bilateral ankle sprains.

6.  Entitlement to service connection for residuals of a 
right wrist sprain.

7.  Entitlement to service connection for degenerative 
arthritis of the spine and shoulders.

8.  Entitlement to service connection for degenerative 
arthritis of the elbows, wrists, hips, knees, ankles, and 
feet

9.  Entitlement to service connection for a fungal infection 
of the groin.

10.  Entitlement to service connection for contact 
dermatitis.

11.  Entitlement to service connection for bilateral otitis 
media.

12.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

13.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to August 1968 and from October 1972 to April 30,1997 
per DD Form 214.  Of record is a Correction of Military 
Records which indicates the veteran retired on December 1, 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) appeal on appeal of a January 1998 rating action of 
the Department of Veterans Affairs (VA)  Winston-Salem, North 
Carolina, Regional Office (RO). 

The veteran currently resides within the jurisdiction of the 
RO in Montgomery, Alabama.

In August 1999, the veteran appeared and offered testimony in 
support of his claim before the undersigned Veterans Law 
Judge (formerly referred to as a member of the Board) sitting 
at the Montgomery RO.  The transcript of the veteran's 
testimony has been associated with his claims file.

The issue of service connection for arthritis of the elbows, 
wrists, hips, knees, ankles, and feet, fungal infection of 
the groin, bilateral ankle sprains, contact dermatitis, 
bilateral otitis media, bilateral carpal tunnel syndrome, 
bronchitis, ganglion of the left wrist, right wrist sprain, 
and tendonitis of the calves are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The tendonitis of the elbows is of service origin.

2.  The bilateral Achilles tendonitis is of service origin.

3.  Degenerative arthritis of the shoulders, cervical spine, 
and lumbar spine is of service origin.


CONCLUSIONS OF LAW

1.  Tendonitis of the elbows was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Bilateral Achilles tendonitis was incurred in service, 38 
U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Degenerative arthritis of the shoulders, cervical spine, 
and lumbar spine was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act 
(VCAA) of 2000 and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The law 
and regulations also include new notification provisions.  
Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002). 38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an October 1998 statement 
of the case and supplemental statements of the case dated in 
February 1999 and August 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, in a letter dated in 
April 2003, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claims.  Most notably VA and private treatment records 
and reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

As discussed in the Remand portion of this decision, the 
Board finds that the veteran's active duty dates require 
clarification.  However, the current decision grants several 
issues and, as such, this decision in not prejudical to the 
veteran.

The Board notes that the April 2003 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran testified before the undersigned Veterans Law 
Judge sitting at the RO in August 1999, that he believed that 
he sustained bilateral Achilles tendonitis and tendonitis of 
the elbows as a result of chronic overuse related to loading 
by hand C-130 aircraft and manually closing hanger doors.  
The veteran described multiple joint pain and private 
evaluations subsequent to service that were diagnostically 
significant for calcium deposits in his shoulders and lower 
extremities.       

Service medical records reflect that the veteran was seen in 
July 1974 he was evaluated for left elbow pain following a 
history of several motorcycle spills.  The veteran's pain was 
localized to the insertion of the extensor tendon.  X-rays of 
the left elbow were within normal limits.  Mild left elbow 
tendonitis was diagnosed.  

In July 1990 the veteran presented with further complaints 
referable to left elbow pain, which he attributed to carrying 
luggage.  Elbow tendinitis was again diagnosed.  A February 
1992 report of x-ray of the right shoulder noted likely 
degenerative changes in the right acromioclavicular joint.  
Private x-rays taken in October 1994 showed mild degenerative 
joint disease of the right shoulder.

In December 1994 the veteran sustained trauma to the right 
elbow as a result of falling on ice.  Minor soft tissue 
damage was noted on physical examination.  From September 
1996 to February 1997 he was seen for bilateral Achilles 
tendonitis.  In February 1997 he reported bilateral calf pain 
and tenderness in the Achilles tendons, bilaterally.  
Physical examination at that time revealed mild tenderness to 
palpation of the Achilles tendons and mild Achilles was 
diagnosed.  

At the time of the February 1997 retirement examination he 
gave a history of arthritis and foot problems.  All pertinent 
systems were clinically evaluated as normal.  

On his initial post service VA examination in September 1997, 
the veteran complained of past soreness in his elbows and 
Achilles tendon, pain in the low back.  He also stated that 
he believed he may have had arthritis about the shoulders, 
back, elbows, feet, ankles, and hips.  It was noted on 
musculoskeletal examination that the veteran had a number of 
complaints, to include soreness about his shoulder to the 
neck.  

The examiner noted that the veteran did not have a joint that 
was at present blatantly symptomatic.  The examiner found no 
tenderness over the epicondyles and the veteran had full 
range of motion of the elbows.  He had full range of motion 
of the lumbar spine without discomfort or weakness.  The 
veteran's shoulder had full range of motion.  There was no 
limitation of motion shown during the examination.  X-rays of 
the right shoulder revealed no radiographic abnormality.  

A VA neurological examination was conducted in September 
1997.  At that time the veteran reported multiple joint 
problems.  He indicated that the backaches were the most 
bothersome.  The examination was essentially normal.  The 
diagnoses were backaches and variety of other joint pains, 
probably arthritic, neurologically negative.

On file are records from his private physician dated from 
November 5, 1997 to 1998.  The physician examined the veteran 
in November 1997 for numerous complaints.  Following the 
examination, bilateral epicondylitis, bilateral Achilles 
tendonitis and degenerative joint disease were diagnosed.  In 
an August 1998 statement the private physician noted several 
health problems, including over-use syndrome, bilateral 
tendonitis. 

Additional private medical records included November 1998 
radiographic findings showed arthritis of the lumbosacral 
spine.  A November 1998 MRI showed degenerative bony 
impingement upon the supraspinatus muscle of the right 
shoulder without evidence of tendon perforation in.  

In September 2000 the Board remanded the case to the RO for 
additional development, to include a determination as to 
whether any arthritis diagnoses was degenerative or traumatic 
in nature.

A VA orthopedic examination was conducted in January 2001.   
The examiner thoroughly reviewed his medical history.  The 
examiner further noted that the veteran had been seen in the 
military for elbow pains indicating tendonitis, 
epicondylitis, and also had been seen for bilateral Achilles 
tendonitis.  X-rays of the elbows were normal.  X-rays of the 
shoulders, cervical and lumbar spines showed arthritis.  

The diagnoses included bilateral Achilles tendonitis, 
tendonitis of the elbows, , degenerative joint disease of the 
acromioclavicular joints, bilaterally, degenerative 
spondylosis of the cervical and lumbar spine.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion. Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and it is not contended otherwise.

Tendonitis of the Elbows 

The service medical records show that the veteran was seen in 
July 1974 and July 1990 for left elbow tendonitis and in 
December 1994 he was treated for an injury to the right 
elbow.  

The September 1997 VA examination showed no abnormality of 
the elbows.  However, in November 1997 less than two months 
later, he was diagnostically assessed by his private 
physician as having bilateral epicondylitis.  Furthermore 
tendonitis of the elbows was diagnosed on VA examination in 
January 2001.  As such, the Board finds that the currently 
diagnosed bilateral tendonitis of the elbows is of service 
origin.  

Bilateral Achilles Tendonitis.

The service medical records show treatment for bilateral 
Achilles, most recently in February 1997.  Although Achilles 
tendonitis was not diagnosed on the veteran's initial post 
service VA examination in September 1997, he was diagnosed by 
his private physician in November 1997 and by a VA examiner 
in January 2001 with bilateral Achilles tendonitis.  
Accordingly, the Board finds that service connection is 
warranted. 

Degenerative Arthritis of Spine and Shoulders

Service medical records include a February 1992 report of x-
ray of the right shoulder noting likely degenerative changes 
in the right acromioclavicular joint and an October 1994 x-
ray showing degenerative joint disease of the right shoulder.  
The VA examination in September 1997 showed arthritis of the 
cervical spine.  X-rays specifically of the right shoulder 
found no radiographic abnormality.  However, November 9, 1998 
private x-rays showed arthritis of the cervical and 
lumbosacral spine and a November 17, 1998 MRI of the 
veteran's right shoulder disclosed degenerative changes.  
Additionally a VA examination in January 2001 confirmed the 
presence of arthritis of both shoulders and cervical and 
lumbar spin and pursuant to a September 2000 Board remand, 
the examiner classified the arthritis of the shoulders as 
degenerative.  

In view of the inservice x-ray findings pertaining to the 
right shoulder the Board finds that the degenerative 
arthritis of the right shoulder is of service origin.  
Degenerative arthritis is a systemic disease process.  As 
such, service connection for the arthritis of the left 
shoulder, cervical spine, and lumbosacral spine is also 
warranted.  


ORDER


Service connection for tendonitis of the elbows is granted.

Service connection for bilateral Achilles tendonitis is 
granted.

Service connection for degenerative arthritis of the 
shoulders, cervical spine, and lumbosacral spine is granted.


REMAND

The veteran's DD 214 shows that he retired from the Coast 
Guard on April 30, 1997.  In his original application for 
compensation benefits, dated on May 13, 1997, the veteran 
also reported his retirement date as April 30, 1997.  
Received in July 1997 were the service medical records and a 
certification by the National Personnel Records Center (NPRC) 
showing that the veteran served on active military duty from 
September 1966 to August 1968 and from October 1972 to April 
30,1997.  During the September 1997 VA examination the 
examiner indicated that the appellant was a veteran.  A 
December Correction of Military Records from the Coast Guard 
indicates that an error occurred regarding total active 
service for retirement and High Year Tenure.  The veteran's 
retirement date was changed to December 1, 1997 and he was to 
be paid full pay and allowances.  The Board is of the opinion 
that clarification of the retirement date is needed as the 
correct date has a bearing on the effective date of any 
awards of service connection with regard to his original 
claim and on the remaining issues in appellate status.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the veteran to 
clarify his military status between May 1 
to December 1, 1997, to include his unit 
and the unit's location.  He should be 
furnished the appropriate release of 
information forms in order to obtain 
copies of any military, private, and VA 
medical records pertaining to treatment 
for the remaining issues in appellate 
status not previously submitted.

2.  The RO should request the NPRC to 
confirm the veteran's retirement date.  A 
copy of the veteran's DD 214 and the 
December 1997 Correction of Military 
Records furnished by the Coast Guard 
should accompany the request.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the RO should issue a supplemental 
statement of the case and an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


